                  Case 19-23070        Doc 33     Filed 12/18/19      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  AT BALTIMORE

IN RE:                                                        Chapter 13
         RAYMOND G. GRAUER, JR.
         LISA M. GRAUER
         Debtor(S)                                            Case No.: 19-23070

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES
                     PURSUANT TO BANKRUPTCY RULE 2002

         WILL THE CLERK OF THE COURT, PLEASE TAKE NOTICE that, pursuant to

Fed. R. Bankr. P. 2002, KIM PARKER AND THE LAW OFFICES OF KIM PARKER, P.A., hereby enter

their appearance on behalf of LITIGATION ENFORCEMENT GROUP (“Creditor”), in the above-

captioned case and request that notices of all papers, including, but not limited to, orders, reports,

pleadings, motions, applications, or petitions, requests, disclosure statements, answering and

reply papers and notices of hearings or other proceedings, whether transmitted by mail, delivery,

telephone, telegraph, telex or otherwise relating to any issue which may be raised in the above-

captioned case be provided to:

                                    KIM PARKER, ESQUIRE
                             THE LAW OFFICES OF KIM PARKER, P.A.
                                   2123 Maryland Avenue
                                  Baltimore, Maryland 21218
                                   kp@kimparkerlaw.com

                                                      Respectfully submitted,

                                                      /s/ Kim Parker
                                                      ____________________________
                                                      Kim Parker, Esq., (Fed Bar: 23894)
                                                      LAW OFFICE OF KIM PARKER, P.A.
                                                      2123 Maryland Avenue
                                                      Baltimore, Maryland 21218
                                                      410-234-2621
                                                      kp@kimparkerlaw.com
